DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the After-Final amendment filed on January 25, 2021.  As directed by the amendment,  Claim 2 has been amended.  Claim 3 has been canceled.  Claims 1, 2, 4-11, 17-30 are allowable over the prior art.
Regarding the Office Action filed January 20, 2022:
The claims still invoke 35 USC 112(f).  Therefore, the invocations are maintained.
Applicant has resolved all rejections under 35 USC 112(b).  Therefore, those rejections have been withdrawn.  See Reasons for Allowance below for more details.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Attachment device mechanism of Claims 1, 17, and 28.  The attachment device mechanism is interpreted as a ball 2331 on a body 2303 and a spring 2399 (paragraph 00285).
Connector mechanism of Claims 17 and 28.  The connector mechanism is interpreted as a clamp or two couplers (Fig 18A; paragraph 0113).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Reasons for Allowance
Claims 1, 2, 4-11, 17-30 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:  
Claim 1 discusses an attachment device for maintaining positive fluid pressure, the attachment device having a fluid outlet port and at least two positive pressure fluid inlet ports, each inlet port is connectable to a respective fluid source and each inlet port is in fluid communication with the outlet port; each inlet port comprises an attachment mechanism for selectively starting and stopping a flow of fluid from the respective fluid source to the outlet port.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 1 above.
Claim 17 discusses an assembly that comprises the attachment device similar to Claim 1 and a connector for connecting at least one fluid source to the attachment device, the connector comprising a housing and a connector mechanism for selectively starting and stopping the flow of fluid.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 17 above.
Claim 28 discusses a method of switching one fluid source with another fluid source and maintaining continuous positive pressure fluid flow to a respirator or ventilator comprising steps of providing the attachment device similar to Claim 1, providing the connector similar to Claim 
Several prior art similar to the claimed invention are discussed below.
Abouzgheib (US 2018/0344142) discusses a system and method for performing a bronchoscopy.  Although the system shows a manifold with multiple inlets and one outlet (Abouzgheib: Fig 5), the system cannot maintain a positive fluid pressure.  The system relies on the use of a vacuum source (Abouzgheib: Fig 1) which introduces negative pressure into the system.  The fact that the prior art is switching back and forth from positive to negative pressure does not assist in maintaining a positive pressure.  Due to its connection to a vacuum source, there is only one positive pressure inlet involved.  Therefore, Abouzgheib does not disclose the claimed invention of Claim 1.  Similar arguments are applied to Claims 17 and 28.
Callaghan et al. (US 2013/0087146) discusses a ventilator with oxygen and air blending capabilities (Fig 2).  Although the system is able to receive two positive pressure inlets into one outlet, the prior art does not detail these inlets being part of an attachment device since the inlets are inside of the ventilator.  Additionally, the prior art does not detail the attachment device mechanism that is selectively starting and stopping the flow of fluid.  Although Callaghan details a valve (29, Fig 2), Callaghan does not teach about having multiple valves for each inlet.  Additionally, Callaghan does not discuss the valve being a ball valve with a spring.  The instant invention discusses that the attachment device allows for a smooth transition of switching from one fluid source to the other without experiencing a disruption of fluid flow and is specifically being used in transport ventilation (Specification: paragraph 0082).  Callaghan does not have that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785